184 F.3d 1059 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DANNY LEE KYLLO, Defendant-Appellant.
No. 96-30333
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed July 29, 1999

Before: Melvin Brunetti,1 John T. Noonan, and Michael Daly Hawkins, Circuit Judges.


1
The Opinion filed April 7, 1998 and appearing at 140 F.3d 1249 (9th Cir. 1998), is withdrawn. The panel, being unanimously of the view that the issues are well framed by the briefs filed to date, will proceed to issue an opinion without further argument.



Notes:


1
 Judge Brunetti was drawn to replace the Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, in this case.